Title: To Alexander Hamilton from James McHenry, 15 October 1791
From: McHenry, James
To: Hamilton, Alexander



Baltimore 15 Octbr. 1791.

The electors of the Senate of Maryland have chosen me one of the Senate of our State legislature, and many of my friends are urgent that I should accept. As yet I have given no answer. If you still entertain the project you mentioned to me when in Philadelphia it may somewhat influence my determination. Perhaps the complexion of several European powers, as it respects France, and the claims for succours she may bring forward under the 11th article of the treaty of alliance, in case of being attacked, may render the presence of a ministerial character necessary at the Hague, as a spot which can afford a tolerable view of the parties likely to be concerned. Perhaps too it is an eligible situation to forward our commerce with the Northern nations as well as England, at least it would seem a position which might enable a qualified person to watch the course of trade, and improve favorable conjunctures. But if the chief object would be your loans or financial operations I think I could give you entire satisfaction. I have been led thus far into a change of sentiment, since we spoke together on this subject, by an alteration in my health, which I flatter myself would be benefited by the voyage and the new materials with which the employment would furnish my mind. Should things take the turn you wi⟨sh⟩, you will readily conceive that I ought to be allowed some time for preparations as I must take my family with me.
But whether here or elsewhere, in sickness or heal⟨th⟩ I shall always my dear Hamilton be your sincere friend.
James McHenry
